DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CROSS REFERENCE TO RELATED APPLICATIONS 
2.	This application is a divisional of Application No. 16/742,388, filed on January 14, 2020, now Patent No. US 10,535,632, which is a continuation of Application No. 15/388,434 filed on December 22, 2016, now Patent No. US 10,804,244, which claims the benefit of U.S. provisional application Ser. No. 62/382,912 filed on 2 September 2016. All of the above-referenced applications are hereby incorporated herein by reference in their entirety.
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundaram et al., US 2012/0106117 A1.

Claims 1 and 17. Sundaram et al., disclose a method of manufacturing a semiconductor package structure (as seen in the structure of fig. 3), comprising: 
-forming a first redistribution layer (structure of item 105 that has items 140+145+110, fig. 3); 

-forming a second chip (e.g. second item 125) over the first chip; 
-forming a third chip (e.g. item 130) over a second surface (e.g. item 120) of the first redistribution layer; 
-and forming a plurality of conductors (note label) over the second surface of the first redistribution layer and electrically connected to the first redistribution layer (as seen in the structure of fig. 3), 
-wherein the third chip and the plurality of conductors are disposed substantially at the same level over the second surface (as seen in fig. 3, item 130 and the plurality of conductors are adjacent), 
-and the second chip is electrically connected to the third chip through the through via structures of the first chip and the first redistribution layer, (as [0011] indicates that the interposer electrically connects first and second electronic devices on either side of the through-via and has the same or substantially the same through-via interconnect density as the first and second electronic devices it connects);
-wherein a height of the third chip is smaller than heights of the plurality of conductors (as seen in fig. 3, item 130 is smaller than the conductors).

Claim 2. Sundaram et al., disclose the method of Claim 1, wherein a first terminal (such as item 135 on the first side) of the through via structure is coupled to the first redistribution layer, and a second terminal (such as item 135 on the second side, fig. 3) of the through via structure is coupled to the second chip.
     Allowable Subject Matter
5.	Claims 3-10, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(B)	Since claims 4-10 are dependent claim of objected claim (claim 3), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 3).	

(C)	Claim 18 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising forming an encapsulant between the second redistribution layer and the third chip, and surrounding the plurality of interconnectors.
(D)	Since claims 19-20 are dependent claim of objected claim (claim 18), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 18).

6.  	Claims 11-16 allowed.
                                                                         Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance:
8. 	Regarding claims 11-16, the prior art failed to disclose or reasonably suggest forming a first encapsulant over the first surface of the first redistribution layer, and surrounding the first chip.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899